Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen Prosecution
Applicant's request for reconsideration of the finality of the rejection of the last Office action (mailed 02/08/2021) is persuasive and, therefore, the finality of that action is withdrawn.

Response to Amendment
Applicant’s submission filed 04/06/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-16 are currently pending. 
				
Cancellation of Withdrawn Claims
In view of the fact that this application is in condition for allowance except for the presence of Invention II (Claims 12-15) directed to a method nonelected without traverse in the reply filed on 08/04/2020, and without the right to petition Invention II (Claims 12-15) have been cancelled.

Response to Arguments
With regard the 112(b) rejection:
Applicant has amended Claim 1 to include the sensing device be "adjustably connected to the at least one mounting apparatus and positioned at the first end of the at least one mounting apparatus such that the sensing device is situationally positioned within the at least one region Claim 1 and the 112(b) rejection of the claims is withdrawn.

Applicant has amended Claims 1, 2 and 11 have removed the approximate terms of “near” and  the optional term of “may” , which addresses the clarity of the claims.   The 112(b) rejection of the claims is withdrawn.

With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-11 & 16 have been considered and are moot in light of the status of the claims below.  

Allowable Subject Matter
Claims 1-11 & 16 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:
 Regarding Claim 1 The prior art fails to disclose or motivate one skilled in the art to manufacture an unmanned aerial system having a mounting apparatus with an elongated body having a first end and a second end wherein the at least one elongated is connected to the body of the UAS such that the first end of the at least one mounting apparatus extends beyond the first vehicle end and the second end extends past the second vehicle end wherein the first end of the mounting apparatus is positioned in the at least one region unaffected by prop wash. Specifically, the prior art does not provide at least one sensing device adjustably connected to the at least one mounting apparatus and positioned at the first end of the at leasy one mounting apparatus such that the sensing device is situationally positioned within the at least one region unaffected by prop wash of the UAS.

    PNG
    media_image1.png
    310
    625
    media_image1.png
    Greyscale

The closest prior art is Nomi (JP 2019090741), which discloses an unmanned aerial system having a mounting apparatus with an elongated body having a first end and a second end wherein the at least one elongated is connected to the body of the UAS.  Nomi provides a sensor (3) on a fixed arm 26 that is an elongated body having a first end (end with sensor 3) and a second end (on main body).  However, Nomi does not provide an arm with an ability to move the arm to conditionally set the sensor in a region unaffected by prop wash of the UAS.  Looking at the prior art of UAS drones places sensors either under the main body or dragging a tether with an attached sensor.  In consideration of the limitation the prior art associated with manned aircraft to include helicopters was searched.   Arrangements of tethers and small booms (e.g. pitot tubes) were found but not movable sensor booms (e.g. mounting apparatus). Manned aerial vehicles avoid large boom structures which can interfere with safe landing and can pierce the fuel tank if the boom is struck.  Retractable tethers are the standard in manned aircraft. A moveable boom applicable to an unmanned drone does not have to consider the landing and fuel tank safety issues while providing a stable platform for atmospheric sensing. 


    PNG
    media_image2.png
    332
    519
    media_image2.png
    Greyscale

Regarding Dependent Claims 2-11 & 16. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an apparatus with sensors on the platforms of an anemometer and a methane sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                                                                                                                                                                                                                            /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856